Citation Nr: 0639965	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  00-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the 
bilateral residuals of traumatic optic neuropathy, for the 
period from April 15, 1998, to March 29, 2006.

2.  Entitlement to a rating in excess of 70 percent for the 
bilateral residuals of traumatic optic neuropathy, from March 
30, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
December 1956.

These matters come before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision in which the RO 
granted service connection and assigned an initial 10 percent 
rating for residuals of traumatic optic neuropathy, right 
eye, effective August 1, 1995; as well as granted service 
connection for residuals of traumatic optic neuropathy, left 
eye, and assigned a 50 percent rating for residuals of 
traumatic optic neuropathy, both eyes (claimed as bilateral 
eye condition), effective April 15, 1998.  In November 1999, 
the veteran filed a notice of disagreement (NOD) with the 
assigned effective date and disability ratings, and the RO 
issued a statement of the case (SOC) in January 2000.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in February 2000.

In February 2001, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).

In March 2001, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.

In a March 2001 decision, the Board assigned an effective 
date of October 26, 1994, for the award of service connection 
for the residuals of traumatic optic neuropathy, right eye, 
and remanded to the RO the claims for a higher initial rating 
for the veteran's residuals of traumatic optic neuropathy, 
right eye; and for a rating in excess of 50 percent for the 
bilateral residuals of traptic neuropathy, from April 15, 
1998.  These claims were remanded for further development, to 
include obtaining outstanding VA treatment records, and 
arranging for the veteran to undergo a VA examination to 
determine the severity of his residuals of traumatic optic 
neuropathy.  The RO attempted to complete the requested 
actions.

In July 2004, the RO proposed reducing the rating for the 
veteran's residuals of traumatic optic neuropathy from 50 
percent to 0 percent (noncompensable) and continued the 
denial of the remaining claims (as reflected in the September 
2004 supplemental SOC (SSOC)).  In August 2004, the veteran 
filed an NOD with the proposed reduction.  In October 2004, 
the veteran testified during a RO hearing before a hearing 
officer; a transcript of that hearing is of record.  In 
November 2004, the RO issued an SSOC on the matters on 
appeal, along with the matter of the proposed reduction.

In a November 2004 rating decision, the RO effectuated the 
reduction in the rating for bilateral residuals of traumatic 
optic neuropathy from 50 percent to noncompensable, effective 
February 1, 2005.  Later in February 2005, the veteran's 
representative filed a substantive appeal with the reduction 
in rating.

In September 2005, the Board denied the veteran an initial 
rating in excess of 10 percent for the residuals of traumatic 
optic neuropathy, right eye, from the period from October 26, 
1994, to April 14, 1998; restored the 50 percent rating for 
the bilateral residuals of traumatic optic neuropathy, from 
February 1, 2005; and remanded to the RO the matter of a 
rating in excess of 50 percent for the bilateral residuals of 
traumatic optic neuropathy, from April 15, 1998, for further 
development, to include obtaining any outstanding VA 
treatment records, and arranging for the veteran to undergo a 
VA examination to determine the severity of his bilateral eye 
disability.  After accomplishing the requested action, in 
July 2006, the RO increased the veteran's rating for the 
bilateral residuals of traumatic optic neuropathy to 70 
percent, effective March 30, 2006, but continued the denial 
of a rating in excess of 50 percent for the period from April 
15, 1998, to March 29, 2006.  

While the RO has assigned a higher rating of 70 percent for 
bilateral residuals of traumatic optic neuropathy from March 
30, 2006, as a higher rating for the disability is available 
before and after that date, and the appellant is presumed to 
be seeking the maximum available benefit, the Board has 
recharacterized the appeal as encompassing the two issued set 
forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the matters on appeal has been 
accomplished.

2.  For the period from April 15, 1998, to January 17, 2006, 
the predominant residual of the veteran's bilateral traumatic 
optic neuropathy was impairment of visual acuity of no worse 
than 20/80 in the right and left eyes.

3.  Since January 18, 2006, the predominant residual of the 
veteran's bilateral traumatic optic neuropathy has been 
impairment of visual acuity of no worse than 20/150 in the 
right and left eyes.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
bilateral residuals of traumatic optic neuropathy, for the 
period from April 15, 1998, to January 17, 2006, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.75, 4.76, 
4.76a, 4.83, 4.124a, Diagnostic Codes 6026, 6061-6080 (2006).

2.  The criteria for a 70 percent, but no higher, rating for 
the bilateral residuals of traumatic optic neuropathy, from 
January 18, 2006, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.75, 4.76, 4.76a, 4.83, 4.124a, Diagnostic 
Codes 6026, 6061-6080 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

January 2004 and October 2005 post-rating RO letters notified 
the veteran and his representative of VA's responsibilities 
to notify and assist him in his claims, and a request to 
advise the RO as to whether there was medical evidence 
showing treatment for his bilateral eye disability.  Those 
letters also provided notice of what was needed to establish 
entitlement to a higher rating (evidence showing that the 
condition had worsened).  Thereafter, they were afforded 
opportunities to respond before readjudication of the claim.  
The Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

The aforementioned letters also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records VA was 
responsible for obtaining, to include Federal records, and 
the type of records that VA would make reasonable efforts to 
get.  Additionally, the October 2005 RO letter requested that 
the veteran furnish any evidence that he had in his 
possession that pertained to his claim.  The Board finds that 
these letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by him and what evidence will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met within 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran 
after the September 1999 rating action on appeal.  However, 
the Board finds that any delay in issuing the 38 U.S.C.A. 
§ 5103(a) notice did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006).  As indicated below, as a 
result of RO development and the Board remands, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the RO's October 2005 notice 
letter and additional opportunities to provide information 
and evidence pertinent to the claims under consideration, the 
RO readjudicated the veteran's claims on the basis of all the 
evidence of record in July 2006 (as reflected in the SSOC).

Hence, the Board finds that VA's failure in not fulfilling 
VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2006).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that this was accomplished in the SOC and 
September 2004 SSOC, and that this suffices for 
Dingess/Hartman.  The Court also held that VA must provide 
information regarding the effective date that may be 
assigned, and such notice was provided in an August 2006 RO 
letter.  The Board also points out that, given the Board's 
decision below, any error in the timing of this notice.  To 
the extent that the Board denies a higher rating, no 
effective date is being, or is to be, assigned; hence, there 
is no possibility of prejudice under Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims on appeal has been accomplished.  The RO, on 
its own initiative as well as pursuant to the Board's 
remands, has made reasonable and appropriate efforts to 
assist the appellant in obtaining all evidence necessary to 
substantiate his claims, to include obtaining available post-
service VA and private medical records through August 2005.  
In May 1999, June 2002, November 2002, January 2006, and 
March 2006, the veteran was afforded comprehensive VA 
examinations in connection with his claims, reports of which 
are of record.  Transcripts of the veteran's March 2001 Board 
hearing and October 2004 RO hearing also have been associated 
with the claims file.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with either matter currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification or development action.  

II.  Factual Background

A May 1998 private medical record from W.M., M.D. shows 
visual acuity in the right eye of 20/50 and in the left eye 
of 20/70+2, both with correction.  Central visual field was 
full.  The veteran returned for treatment later that month 
and visual acuity testing revealed results of 20/60 in the 
right eye and 20/80 in the left eye.  In a May 1998 letter 
from the same physician, it was noted that Goldmann visual 
fields obtained three days later showed generalized 
depression and constriction.

A June 1998 private medical record from the Piedmont Hospital 
shows visual acuity in the left and right eye at 20/200.  The 
testing appeared to be conducted without correction.

A June 1998 letter from a private physician, W.S., M.D., 
shows that visual acuity in the right eye was 20/40 and 20/60 
in the left eye, both corrected.  

On May 1999 VA examination, testing revealed visual acuity of 
20/80 in the right eye and 20/60 in the left eye, both with 
glasses.  His uncorrected vision was 20/80 in the right eye 
and 20/200 in the left eye.  Confrontation Visual Fields were 
generally full to finger confrontation bilaterally.  The 
examiner noted that Goldmann Visual Field testing conducted 
in May 1998 revealed severe constriction of all isopters 
concentrically in both eyes.  In addition, in the left eye, 
there was an inconsistent area temporally that showed severe 
constriction as well.  The examiner noted that he was not 
able to make the veteran's vision any better than 20/80 in 
the right eye and 20/60 in the left eye.  The examiner also 
noted that the veteran's report of poor peripheral vision 
seemed to be confirmed on the visual field testing that was 
done in 1998.

In a June 1999 addendum to the May 1999 VA examination, the 
examiner stated that Goldmann Visual Field testing revealed 
severe concentric constriction of all eye isopters in the 
right eye.  There was severe concentric constriction of the 
left eye with perhaps the suggestion that the V4 e isopter 
was not any larger than the III 4 e isopter; the examiner 
noted that this raised the concern of functional loss.

A September 1999 VA treatment record shows that the veteran 
was unable to read printed materials with his glasses.  The 
diagnosis was low vision.

A June 2000 VA treatment record notes visual acuity in the 
right eye of 20/60 and in the left eye of 20/70+1, with 
correction.  The diagnosis was poor visual acuity.

A follow-up VA treatment record dated in July 2000 notes 
visual acuity in the right eye of 20/40-2 and visual acuity 
in the left eye of 20/50-1, both with correction.

A December 2000 private medical record from W.M., M.D. 
records visual acuity of 20/60 in the right eye and 20/50-1 
in the left eye, both with correction.

In a February 2001 letter, D.K., a registered nurse, stated 
that she had known the veteran for seven to eight years, and 
had witnessed several episodes of blindness in his right eye 
and that some assistance had been needed with care.  She also 
reported stated that it had been difficult for him to drive 
and that he had episodes when he had to pull over and let 
someone else drive.

An April 2002 VA treatment record notes visual acuity in the 
right eye of 20/150 and in the left eye of 20/100, both with 
correction.  The diagnosis was decreased visual acuity.

In the report of a June 2002 VA examination, the examiner 
noted visual acuity in the right eye of 20/70-1, and visual 
acuity in the left eye of 20/200, both with correction.

An August 2002 VA treatment record reflects visual acuity of 
20/400 bilaterally, with correction.  The diagnosis was 
decreased visual acuity.  Visual field testing was conducted; 
however, the results were in graphical form and were not 
interpreted.

On November 2002 VA examination, visual acuity was found to 
be 20/60 bilaterally, with correction.  The examiner noted 
that Goldmann visual field testing from August 2002 revealed 
spiral field bilaterally, not consistent with anatomic visual 
field defect.  The diagnosis was decreased visual acuity.  
The examiner noted that the veteran's visual acuity was 
better at the time of examination with "fogging".

The veteran submitted a November 2002 private treatment 
record from the Eye Consultants of Atlanta that notes visual 
acuity in the right eye of 20/80-2 and visual acuity in the 
left eye of 20/60-2, both with correction.  It was noted that 
Goldmann visual field testing showed constricted bilaterally.

A July 2004 private medical record from Vision Works shows 
corrected visual acuity of 20/100 in the right eye and 20/200 
in the left eye.

A March 2005 private medical record from the Eye Consultants 
of Atlanta indicates bilateral visual acuity of 20/200, 
without correction.  It was noted that the veteran forgot his 
prescription.  An April 2005 record shows visual acuity of 
20/80 in the right eye and 20/70 in the left eye, both with 
correction.  Visual field testing was conducted, but the 
results were in graphical form and were not interpreted.

On January 18, 2006, the veteran underwent a VA examination.  
Visual acuity was 20/150 bilaterally, with correction.  The 
diagnosis was unexplained vision loss bilaterally.  The 
veteran also had color vision deficit in the left eye.  
Later, in March 2006, Goldmann Visual Field testing revealed, 
as regards the right eye, moderated contraction of the III/4e 
isopter and an inferotemporal wedge-shaped defect baring to 
the blindspot.  There was moderate contraction of the III/4e 
isopter of the left eye.  The blind spot was normal in size.  
Visual fields showed incongruous changes most consistent with 
a pre-chiasmal change and with the right eye affected to a 
greater extent than the left eye.  However, the examiner 
noted that the January 2006 examination did not reveal an 
afferent papillary defect, which would be consistent with a 
pre-chiasmal optic neuropathy.  In addition, color vision 
testing was more consistent with a left-sided neuropathy.  
Thus, the examiner stated that visual field results were not 
consistent with the ophthalmic examination.

In addition to the objective medical evidence, the veteran 
also testified during a Board hearing in March 2001, and 
stated that his occupations of law enforcement and bus 
driving would have been prevented because of his visual 
disability.  He was not currently employed.  He stated that 
he suffered from temporary blindness in the right eye, which 
he explained that his vision would get blurry, about two or 
three times per week.  The veteran also stated that he had 
problems with his field of vision.  He estimated his field of 
vision to be about 10 to 12 inches from his face, 
bilaterally.  He could see approximately to his chin and to 
about the brim of his hat.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The RO has rated the veteran's bilateral residuals of 
traumatic optic neuropathy under the provisions of 38 C.F.R. 
§ 4.84a, Diagnostic Code 6026, for optic neuritis.  Under 
this diagnostic code, optic neuritis is rated on the basis of 
underlying disease, combined with the impairment of visual 
acuity or field loss.  Id.

The level of compensation for central visual acuity is 
prescribed in a table that relates the impairment of vision 
in both eyes, with the diagnostic code dictated by table.  
See 38 C.F.R. § 4.84a, Table V.

Ratings on account of visual impairment are to be based only 
on examination by specialists.  Such examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with a record of the refraction.  38 
C.F.R. § 4.75.  In rating impairment of visual acuity, the 
best distant vision obtainable after best correction with 
glasses will be the basis of rating, except in cases of 
keratoconus in which contact lenses are medically required.  
Id.

In computing concentric contraction and determining field 
loss, the number of degrees lost in each of eight 45 degree 
principal meridians (Temporally, Down temporally, Down, Down 
nasally, Nasally, Up nasally, Up and Up temporally) is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in 38 C.F.R. § 
4.76a, Table III.  The degrees lost are then added together 
to determine total degrees lost.  The total degrees lost are 
then subtracted from 500.  The difference, which represents 
the total remaining degrees of visual filed, is divided by 8, 
representing the average contraction for rating purposes.  38 
C.F.R. § 4.76a.

Considering the competent evidence in light of the above-
noted criteria, the Board finds that as of January 18, 2006, 
a rating of 70 percent for the veteran's bilateral residuals 
of traumatic optic neuropathy is warranted.  In this regard, 
the Board notes, initially, that effective March 30, 2006, 
the RO increased the veteran's rating to 70 percent based on 
results from the veteran's VA examination.  However, careful 
review of the claims file reveals that the veteran underwent 
a VA examination, during which visual acuity testing was 
conducted and from which his increased rating to 70 percent 
was based, on January 18, 2006.  Therefore, the RO 
incorrectly assigned an effective date of March 30, 2006; the 
effective date of the veteran's 70 percent rating should have 
been January 18, 2006.  Therefore, the Board finds that a 70 
percent rating for the veteran's bilateral residuals of 
traumatic optic neuropathy, from January 18, 2006, is 
warranted.

However, the Board finds that the record does not support 
assignment of any higher rating for the bilateral eye 
disability since January 18, 2006. In this regard, the Board 
notes that the criteria for a rating in excess of 70 percent 
require at least vision in one eye of 15/200 and vision in 
the other eye of 15/200.  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6075 (2006).  However, the results of the January 2006 
VA examination, which is the only medical evidence as of 
January 18, 2006 to show visual acuity, does not show 
impairment of the veteran's visual acuity to this level.  The 
Board also notes that visual field testing was conducted in 
March 2006; however, the numerical results of the testing 
were in graphical form and were not interpreted in 
typewritten form, and are not adequate for rating purposes.  
Therefore, based on the veteran's visual acuity, a rating in 
excess of 70 percent since January 18, 2006 is not warranted.

The Board further finds that the record does not support 
assignment of a rating greater than 50 percent for the 
veteran's bilateral residuals of traumatic optic neuropathy 
for the period prior to January 18, 2006.  In this regard, 
the Board notes that the veteran's visual acuity would have 
to be 20/200 in one eye and 20/100 in the other eye, or 
worse, for the veteran to meet the criteria for a rating 
higher than 50 percent for his bilateral eye disability.  
38 C.F.R. § 4.84a, Diagnostic Codes 6061-6079 (2006).  The 
evidence of record shows that the veteran's visual acuity 
from April 1998 to January 17, 2006, varied with the most 
severe impairment of visual acuity being 20/400 bilaterally, 
with correction, shown in an August 2002 VA treatment record.  
The Board notes that these findings, alone, are consistent 
with a 90 percent rating.  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6075 (2006).  In addition, the April 2002 VA treatment 
record and July 2004 private medical record also show vision 
testing results that would warrant a rating in excess of 50 
percent, as the visual acuity in the right eye was 20/150 and 
20/100, respectively, and the visual acuity in the left eye 
was 20/100 and 20/200, respectively.  38 C.F.R. § 4.84a, 
Diagnostic Code 6076 (2006).  However, the Board finds that 
the results of these tests do not show a consistent picture 
of the veteran's visual acuity during the period from April 
15, 1998 to January 17, 2006.  In this regard, the Board 
notes that were wide fluctuations in the veteran's visual 
acuity testing results beginning in April 2002.  For example, 
in April 2002, the veteran's recorded visual acuity would 
warrant a 60 percent rating; however, two months later, in 
June 2002, his recorded visual acuity would only warrant a 40 
percent rating.  See 38 C.F.R. § 4.84a, Diagnostic Code 6076 
(2006).  Further, his August 2002 VA treatment record reflect 
recorded visual acuity that would warrant a 90 percent 
rating.  See 38 C.F.R. § 4.84a, Diagnostic Code 6075 (2006).  
However, a mere three months later, his November 2002 VA 
examination report reflects a recorded visual acuity that 
would warrant only a 30 percent rating.  See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6078 (2006).  

The remaining treatment records show that the veteran's 
corrected visual acuity ranged from 20/40 to 20/80 in the 
right eye, and from 20/50 to 20/80 in the left eye.  Applying 
these results to the rating criteria for impairment of visual 
acuity, the veteran's disability would, at most, warrant a 
disability rating of 50 percent, consistent with the rating 
for the bilateral eye disability assigned during the period 
prior to January 18, 2006.  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6078 (2006).  As indicated above, the veteran's recorded 
visual acuity has widely fluctuated during the period from 
April 15, 1998, to January 17, 2006, but has most 
consistently met the rating criteria for a 50 percent rating; 
accordingly, no more than a 50 percent rating, during this 
timeframe, is appropriate.  

The Board points out that rating the veteran's bilateral 
residuals of traumatic optic neuropathy using impairment of 
field vision is not possible.  As indicated above, the rating 
criteria for impairment of field vision requires the values 
of the results of field vision testing; however, the 
veteran's field vision testing results were presented in 
graphical form, without interpretation of the numerical 
values of the results of the testing.  As such, the Board 
finds that the field vision tests of record are not adequate 
to rate the veteran's disability on the basis of impairment 
of field vision.  See 38 C.F.R. §§ 4.76, 4.76a, 4.84a, 
Diagnostic Code 6080 (2006).

The above determinations are based on application of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, during any 
period under consideration, the disability under 
consideration has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 
(cited to in the January 2000 SOC).  In this regard, the 
Board notes that the disability has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating).  During his March 
2001 Board hearing, the veteran asserted that his occupations 
of law enforcement and bus driving would have been prevented 
because of his visual disability; however, he has not 
presented objective evidence to support a showing of 
interference with employment beyond the significant extents 
already contemplated in the assigned 50 and 70 percent 
ratings.  There also is no showing that his bilateral 
residuals of traumatic optic neuropathy have warranted 
frequent periods of hospitalization, or have otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Given the medical evidence addressed above, and for all the 
foregoing reasons, the Board finds that ratings for the 
veteran's bilateral residuals of traumatic optic neuropathy 
of 50 percent, for the period from April 15, 1998, to January 
17, 2006, and of no higher than 70 percent, as of January 18, 
2006, are appropriate.




ORDER

A rating in excess of 50 percent for the bilateral residuals 
of traumatic optic neuropathy, during the period from April 
15, 1998, to January 17, 2006, is denied.

A rating of 70 percent for the bilateral residuals of 
traumatic optic neuropathy, as of January 18, 2006, is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


